Name: Council Decision (EU) 2018/616 of 17 April 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  technology and technical regulations;  international affairs;  European construction;  land transport;  organisation of transport
 Date Published: 2018-04-23

 23.4.2018 EN Official Journal of the European Union L 102/11 COUNCIL DECISION (EU) 2018/616 of 17 April 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91 and 172 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decie to amend, inter alia, Annex XIII (Transport) to the EEA Agreement. (3) Commission Regulation (EU) No 1305/2014 (3) is to be incorporated into the EEA Agreement. (4) Annex XIII (Transport) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XIII (Transport) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 17 April 2018. For the Council The President E. ZAHARIEVA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Commission Regulation (EU) No 1305/2014 of 11 December 2014 on the technical specification for interoperability relating to the telematics applications for freight subsystem of the rail system in the European Union and repealing the Regulation (EC) No 62/2006 (OJ L 356, 12.12.2014, p. 438). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Commission Regulation (EU) No 1305/2014 of 11 December 2014 on the technical specification for interoperability relating to the telematics applications for freight subsystem of the rail system in the European Union and repealing the Regulation (EC) No 62/2006 (1) is to be incorporated into the EEA Agreement. (2) Regulation (EU) No 1305/2014 repeals Commission Regulation (EC) No 62/2006 (2), which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (3) Annex XIII to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 37h (Commission Regulation (EC) No 62/2006) of Annex XIII to the EEA Agreement is replaced by the following: 32014 R 1305: Commission Regulation (EU) No 1305/2014 of 11 December 2014 on the technical specification for interoperability relating to the telematics applications for freight subsystem of the rail system in the European Union and repealing the Regulation (EU) No 62/2006 (OJ L 356, 12.12.2014, p. 438). The Regulation shall, for the purposes of this Agreement, be read with the following adaptation: The following paragraph shall be added after section 7.1.4.(3) of the Annex: 4. The EFTA Surveillance Authority shall have observer status in the Steering Committee. Article 2 The texts of Regulation (EU) No 1305/2014 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1), or on the day of the entry into force of Decision of the EEA Joint Committee No xx/xxxx of x.xx.xxxx (3) [incorporating Directive 2012/34/EU], whichever is the later. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 356, 12.12.2014, p. 438. (2) OJ L 13, 18.1.2006, p. 1. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.] (3) OJ L ¦